Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00028-CR

                                    Michael Lloyd INGRAHAM,
                                             Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                     From the County Court at Law No. 15, Bexar County, Texas
                                      Trial Court No. 377978
                            Honorable Michael La Hood, Judge Presiding

Opinion by:       Patricia O. Alvarez, Justice

Sitting:          Catherine Stone, Chief Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: March 19, 2014

AFFIRMED

           Appellant Michael Lloyd Ingraham appeals his conviction for resisting arrest. Ingraham’s

court-appointed attorney filed a brief in which he concludes this appeal is frivolous and without

merit. See Anders v. California, 386 U.S. 738, 744 (1967); High v. State, 573 S.W.2d 807, 811

(Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion to withdraw. Counsel represents

that Ingraham was provided a copy of the brief and the motion to withdraw, and was informed of

his right to file his own brief. See Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San

Antonio 1996, no pet.). Ingraham filed a pro se brief.
                                                                                                         04-13-00028-CR


                                                    BACKGROUND

         Ingraham was charged by information with resisting arrest. He entered a plea of not guilty,

and a jury found him guilty of the alleged offense. 1

         On November 21, 2011, Officer Louis Tudyk was driving through Yoakum Bend Railroad

Yard in Bexar County, Texas around 5:00 p.m. when he saw Ingraham walking his dog through

the yard. Officer Tudyk testified that he was wearing a uniform with badges when he identified

himself to Ingraham as a Union Pacific Railroad peace officer and informed Ingraham that he was

“trespassing on railroad property.” When asked, Ingraham told Officer Tudyk that he did not have

any identification, and then refused to provide the officer with any identifying information,

specifically his name and date of birth. Officer Tudyk explained to Ingraham that he was issuing

him a ticket for interference with railroad property and Officer Tudyk needed the information for

the citation. Ingraham refused to comply. Ingraham again refused to provide any identification

and turned to leave when Officer Tudyk informed him that he was under arrest for interference

with railroad property and failure to identify.

         Officer Tudyk further testified that although he continued to tell Ingraham that he was

under arrest, Ingraham refused to stop. At some point, a struggle ensued between Ingraham and

Officer Tudyk as Officer Tudyk attempted to handcuff Ingraham. As Officer Tudyk grabbed

Ingraham’s left arm and put a handcuff on his wrist, Ingraham continued to resist arrest until

Officer Tudyk ultimately used a takedown technique forcing Ingraham to the ground. Even on the

ground, Ingraham refused to comply with Officer Tudyk’s demand to put his right arm behind his

back. Officer Tudyk testified that, with the help of backup officers, he was able to handcuff



1
  Prior to his trial for resisting arrest, Ingraham was found not guilty of the offense of failure to identify by a jury in
the Justice of the Peace court.


                                                           -2-
                                                                                     04-13-00028-CR


Ingraham and control Ingraham’s dog. On cross-examination, Officer Tudyk conceded that the

Yoakum Bend yard was not marked with any “no trespassing” or “private property” signs. He

also agreed the property was not enclosed by a fence, and people walk along the tracks, with and

without dogs, on a regular basis.

       Ingraham testified about his interaction with Officer Tudyk. On the day in question, he

was walking his dog from the Blue Star complex to a grassy area near the railroad tracks. He did

not know the grassy area was railroad property. When Officer Tudyk approached, Ingraham told

him he did not want any trouble, and he asked where the property ended so he could get off the

railroad’s property. As Ingraham tried to exit the property, Officer Tudyk took him to the ground

and wrenched his arm in a very painful position. When the other officers arrived, he asked to take

his dog back to his apartment and to get his identification, but the officers refused his request.

Ingraham adamantly denied pushing or touching Officer Tudyk and instead explained that Officer

Tudyk was attacking him.

       The jury returned a verdict of guilty and the trial court sentenced Ingraham to one day in

jail, giving him credit for time served.

                                            ANALYSIS

       Ingraham’s court-appointed appellate attorney filed a brief containing a professional

evaluation of the record in accordance with Anders v. California, 386 U.S. 738 (1967); counsel

also filed a motion to withdraw. In counsel’s brief, he states he has reviewed the entire record and

found no reversible error. See TEX. R. APP. P. 44.2. The brief meets the Anders requirements. See

Anders, 386 U.S. at 744; see also High, 573 S.W.2d at 813; Gainous v. State, 436 S.W.2d 137,

138 (Tex. Crim. App. 1969). As required, counsel provided Ingraham with a copy of the brief and

counsel’s motion to withdraw, and informed Ingraham of his right to review the record and file a



                                                -3-
                                                                                       04-13-00028-CR


pro se brief. See Nichols v. State, 954 S.W.2d 83, 85–86 (Tex. App.—San Antonio 1997, no pet.);

see also Bruns, 924 S.W.2d at 177 n.1. Ingraham filed a pro se brief.

        In his brief, Ingraham argues (1) the trial court erred in providing a “Defense (Excessive

Force)” jury instruction, (2) the State’s case is the result of a “sham of justice,” (3) the record

contains insufficient evidence to support the resisting arrest charge, and (4) the officers’ testimony

is suspect.

                                           CONCLUSION

        After reviewing the record, counsel’s brief, and Ingraham’s pro se brief, we agree that the

record contains no reversible error. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim.

App. 2005). We affirm the trial court’s judgment, see id., and grant appellate counsel’s motion to

withdraw, see Nichols, 954 S.W.2d at 85–86; Bruns, 924 S.W.2d at 177 n.1.

        No substitute counsel will be appointed. Should Ingraham wish to seek further review of

this case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition

for discretionary review or he must file a pro se petition for discretionary review. Any petition for

discretionary review must be filed within thirty days from (1) the date of this opinion or (2) the

date the last timely motion for rehearing or en banc reconsideration is overruled by this court. See

TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the clerk of the

Texas Court of Criminal Appeals. See id. R. 68.3(a). Any petition for discretionary review must

comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See id. R.

68.4.


                                                  Patricia O. Alvarez, Justice

DO NOT PUBLISH




                                                 -4-